Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a composition comprising two distinct P. bilaiae strains. The prior art does not demonstrate that the combination of two distinct P. bilaiae strains would yield enhance plant growth over the two individual P. bilaiae strains as shown in instant figures 2 and 3. JP 2005130737 teach the combination of a single strain of bilaiae and polyvinylpyrrolidone. JP ‘737 does not teach or demonstrate that the composition enhances plant growth as is demonstrated in the instant invention but rather teaches that the composition comprising a single strain of bilaiae and polyvinylpyrrolidone promotes decomposition of thatch of lawn or truf grass. Nowhere in JP ‘737 is the combination of two distinct P. bilaiae strains suggested or taught. Therefore, in JP’ 737 nowhere is a combination of two distinct P. bilaiae strains taught or suggested to enhance plant grow over individual strains of P. bilaiae as is demonstrated in the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephonic Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.